Citation Nr: 1605252	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include arthritis.

2.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran has active military service from August 2005 to July 2009, to include periods of service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues on appeal (previously characterized as service connection for a bilateral shoulder disorder) were remanded by the Board in July 2015 to obtain a VA examination for the Veteran's bilateral shoulder disorder.  The claims were readjudicated in a November 2015 supplemental statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative joint disease (arthritis) of the right shoulder AC joint. 

2.   Symptoms of right shoulder arthritis have been continuous since service separation.

3.  The Veteran does not have a currently diagnosed left shoulder disability, to include an undiagnosed illness.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right shoulder arthritis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left shoulder disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims on appeal. Inasmuch as this Board decision constitutes a full grant of the claim for service connection for right shoulder arthritis, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist regarding that issue.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in February 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examinations and medical opinions in connection with his service connection claims in February 2010, April 2014, May 2014, December 2014, and October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Shoulder Disability

The Veteran contends that he has a right shoulder disorder that is related to service.  Specifically, the Veteran has consistently maintained that his right shoulder pain began in service and has increased in severity since service separation.  See February 2010 Claim for VA Compensation Benefits (Veteran stated that shoulder disability began in June 2008).

Initially, the Board finds that the Veteran has been diagnosed with right AC joint degenerative changes (arthritis per x-ray findings).  See April 2014 VA examination report.  

Further, the Board finds that the evidence is in equipoise as to whether the Veteran's symptoms of right shoulder arthritis were continuous since service separation.
The evidence includes a February 2010 VA general medical examination.  During the evaluation, the Veteran reported that he had shoulder pain in service (in 2006) as a result of wearing a back pack.  He reported that he did not take medication for the pain and did not seek any care for his shoulder symptoms after service discharge.  After performing a physical examination and reviewing x-ray results, the examiner diagnosed the Veteran with right and left rotator cuff tendinitis with concomitant subdeltoid bursitis.  A medical opinion as to the etiology of the Veteran's bilateral shoulder disorder was not provided.

The Veteran was afforded a VA shoulder examination in April 2014 (located in Virtual VA).  The examiner diagnosed the Veteran with right AC joint degenerative changes (arthritis per x-ray findings), noted to be first diagnosed in 2010.  A diagnosis pertaining to the left shoulder was not provided.  A medical opinion as to the etiology of the Veteran's right shoulder disorder was also not provided.

In a May 2014 VA addendum medical opinion, the examiner stated that the Veteran had no documented right shoulder injury in service.  The Veteran's right shoulder AC joint arthritis was noted to be "common and unlikely caused by his service activities without any specific shoulder injury documented while in service."

Another medical opinion was obtained in December 2014.  The examiner noted that a review of service treatment records showed that there were no complaints of shoulder pain or trauma to the shoulder.  Regarding the right shoulder, x-rays showed abnormality at the AC joint.  Specifically, the joint space was fairly well maintained, but the superior portion of the distal clavicle had the appearance of old healed injury/fracture.  

The December 2014 VA examiner then stated that, in regard to his shoulders (both of them), the Veteran had no findings on examination in April 2014 to support any diagnosis of rotator cuff tendonitis, bursitis, impingement or any other shoulder disorder.  It was noted that the Veteran had full strength and range of motion on examination and had no service-related treatment in his service records.  The examiner stated that it was "possible" that the Veteran performed actions in service which led to irritation.  However, it was also "possible" that the Veteran's shoulder disorder developed after service.  The examiner noted that shoulder tendonitis, bursitis, and impingement was a common entity across the ages and could come
on from heavy use or more insidiously from daily activities.  Without clear
documentation that this began in service, the examiner opined that it was less than 50 percent likely that his shoulder disorder was related to service.  Also, the examiner noted that the Veteran did not display a diagnosis and did not currently have a disability relating to tendonitis, bursitis, and impingement.

Regarding the Veteran's right shoulder AC degenerative joint disease, the December 2014 VA examiner stated that the Veteran had a well-maintained joint space, but had an abnormality of the distal clavicle that, according to the examiner, appeared to involve a healed old injury.  The examiner noted that the Veteran did not sustain an injury in service.  The examiner noted that to develop degenerative changes at such a young age, and so soon after service, did not seem likely.  The examiner also stated that he wondered whether the Veteran had injured his shoulder at a young age, such as in high school football.  In light of the lacking evidence to support a service injury to create the distal clavicle changes shown, and given the Veteran's young age and short time course between service and the imaging findings (which would likely take many years to develop if simply degenerative versus traumatic), the examiner opined that it was less than 50 percent likely that his right shoulder arthritis was related to service.  

The Board finds that the May 2014 and December 2014 medical opinions are of limited probative value.  First, the examiners based their opinions, in large part, on a lack of in-service injury or documented complaint of shoulder pain; however, the examiners failed to address the Veteran's competent lay statements of shoulder pain that had its onset during service.  Second, the December 2014 examiner did not provide an opinion as to whether the right side arthritis manifested within one year of separation.  

Pursuant to the Board's remand directive, another medical opinion was obtained in October 2015.  The examiner opined that there was less than a 50 percent probability that the Veteran's bilateral shoulders conditions were a result of his military service.  This was again noted to be supported by the absence of any provided specific traumatic event of origin in the Veteran's provided history.  The examiner noted that radiographic findings did not show evidence of any trauma-related processes to the shoulders nor were there any significant degenerative processes evident.  The examiner noted that there was less that a 50 percent probability that the Veteran's arthritis could have developed in the ensuing year following service separation as he did not endorse a severe traumatic event and non-traumatic arthritis is extremely rare in his age cohort.

The Board has also reviewed post-service VA treatment records.  In a January 2010 VA primary care note, it was indicated that the Veteran had just separated from service and had a history of bilateral shoulder pain.  The Veteran was noted to have shoulder tenderness.  

In a March 2011 VA treatment record, the Veteran reported shoulder trouble and stated that he took Ibuprofen with little relief.  It was noted that the Veteran had DJD (arthritis of the shoulders/knees).   

The Board has also considered the Veteran's statements regarding continuous symptoms of shoulder pain in service and since service separation.  In his February 2010 Claim for VA Compensation Benefits, the Veteran indicated that his shoulder disability began in June 2008.  In a March 2010 notice of disagreement, the Veteran stated that he did not seek treatment in service as the only medical help available was from a Navy Corpsman.  The Veteran stated that he only returned to base of serious medical issues.  Further, the Veteran stated that he did not play any sports in high school and that he did not injure his shoulders prior to service entrance.  

In light of the Veteran's claim for service connection for a shoulder injury only a few months following service separation, and the subsequent VA treatment records which demonstrate complaints and treatment for right shoulder pain, the Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of right shoulder pain are consistent, and therefore credible. For these reasons, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of right shoulder arthritis were continuous since service separation.  Accordingly, the criteria for presumptive service connection for a right shoulder arthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to service.  Specifically, the Veteran has maintained that his left shoulder pain began in service and has increased in severity since service separation.  See February 2010 Claim for VA Compensation Benefits (Veteran stated that shoulder disability began in June 2008).

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows that the Veteran does not have a currently diagnosed left shoulder disability, to include an undiagnosed illness.

The evidence includes a February 2010 VA examination report.  X-rays of the left shoulder showed that the humeral head resided normally in the glenoid fossa without acute fracture or dislocation.  Bone density was normal and there were no significant degenerative changes.  Despite the lack of evidence of pathology in the associated radiological testing, the examiner nonetheless diagnosed the Veteran with left rotator cuff tendinitis with concomitant subdeltoid bursitis.  Indeed, the Board finds that there were no findings on examination in April 2014 to support a diagnosis of rotator cuff tendonitis, bursitis, impingement, or any other shoulder disorder; as such, the February 2010 examiner's opinion regarding the left shoulder diagnosis is of reduced probative value.  See December 2014 VA medical opinion discussed below.

The Veteran was afforded a VA shoulder examination in April 2014.  The examiner diagnosed the Veteran with right AC joint degenerative changes, but no diagnosis was rendered regarding the left shoulder.  

A medical opinion was obtained in December 2014.  With regard to his shoulders, the examiner stated that there were no findings on examination in April 2014 to support any diagnosis of rotator cuff tendonitis, bursitis, impingement, or any other shoulder disorder.

In an October 2015 VA examination, the Veteran reported the onset of bilateral shoulder pain (right more than left) that began in approximately 2010.  The examiner reviewed diagnostic testing results and stated that the Veteran's radiographic findings did not show evidence of any trauma related processes to the shoulders and no significant degenerative processes.  The examiner stated that the Veteran did not have a current diagnosis associated with any claimed shoulder disability.  

The Board has also reviewed post-service VA treatment records.  In a January 2010 VA primary care note, it was indicated that the Veteran had just separated from service and had a history of bilateral shoulder pain.  The Veteran was noted to have shoulder tenderness.  

In a March 2011 VA treatment record, the Veteran reported shoulder trouble and stated that he took Ibuprofen with little relief.  It was noted that the Veteran had DJD (arthritis of the shoulders/knees); however, it does not appear that this diagnosis was supported by x-ray findings or any other diagnostic testing.  As such, and in consideration of the other medical evidence of record discussed above, the Board finds that the March 2011 diagnosis is of no probative value.

For Persian Gulf Veterans, service connection may be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. See 38 U.S.C.A. § 1117(a)(1)(A); 38 C.F.R. § 3.317(a).  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1). 

For purposes of § 3.317, there are three types of qualifying chronic disabilities: 
(1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).

In this case, although the Veteran is a "Persian Gulf veteran," the evidence does not show that the Veteran has an undiagnosed illness or chronic multi-symptom illness defined by a cluster of signs or symptoms associated with his left shoulder.  Instead, the Veteran has complained of pain and tenderness to the left shoulder; however, the Board finds that this symptom (pain) does not rise to the level of a chronic multi-symptom illness.  Purely subjective symptoms of pain may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995).  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Id. at 6663.  

Here, although the Board finds the Veteran's subjective assertions of left shoulder pain both competent and credible, the objective medical evidence of record (including x-rays) demonstrates that the Veteran has no unexplained or undiagnosed multi-symptom illness, and that the Veteran's medical history and current examination results are inconsistent with Gulf War illnesses.  Notably, the April 2014 and October 2015 VA examiners also specified that the Veteran's left shoulder disorder did not result in functional impairment and did not impact his ability to work.   

Thus, the Veteran's subjective complaints of left shoulder pain alone, without objective indication of the presence of a chronic disability attributable to an undiagnosed illness, do not establish a basis for application of the presumptions afforded Persian Gulf veterans under 38 C.F.R. § 3.317.  

Further, the Board has considered the Veteran's statements regarding pain in his left shoulder.  The Board finds, however, that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his shoulder, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a left shoulder disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).

Because the evidence does not show that the Veteran has a left shoulder disability, he has not met the threshold requirement of establishing that he has a current "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right shoulder arthritis is granted.

Service connection for a left shoulder disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


